Case 3:12-cr-00201-MMH-JBT Document 117 Filed 04/22/21 Page 1 of 4 PageID 476




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

v.                                            CASE NO: 3:12-cr-201-MMH-JBT

DARRELL RENARD JOHNSON                        ORDER ON MOTION FOR
                                              SENTENCE REDUCTION UNDER
                                              18 U.S.C. § 3582(c)(1)(A)


                                     ORDER

       Upon motion of     the defendant      the Director of the Bureau of Prisons for

a reduction in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the

applicable factors provided in 18 U.S.C. § 3553(a) and the applicable policy

statements issued by the Sentencing Commission,

IT IS ORDERED that the motion is:

     DENIED after complete review of the motion on the merits.

           FACTORS CONSIDERED

       Defendant Darrell Renard Johnson is a 45-year-old inmate incarcerated at

Jesup FCI, serving a 140-month term of imprisonment for conspiracy to possess with

intent to distribute cocaine and cocaine base and one count of possession of a firearm

in furtherance of a drug trafficking crime. (Doc. 112, Judgment). According to the

Bureau of Prisons (BOP), he is due to be released from prison on January 3, 2023.

Johnson seeks compassionate release because of the Covid-19 pandemic and because

he suffers from hypertension and obesity. (Doc. 115, Motion for Compassionate

Release). The United States has responded in opposition. (Doc. 116, Response).
Case 3:12-cr-00201-MMH-JBT Document 117 Filed 04/22/21 Page 2 of 4 PageID 477




      A movant for compassionate release bears the burden of proving that a

sentence reduction is warranted. United States v. Heromin, No. 8:11-cr-550-T-33SPF,

2019 WL 2411311, at *2 (M.D. Fla. Jun. 7, 2019); cf. United States v. Hamilton, 715

F.3d 328, 337 (11th Cir. 2013) (a movant under § 3582(c)(2) bears the burden of

proving that a sentence reduction is appropriate). The statute provides:

      [T]he court, upon motion of the Director of the Bureau of Prisons, or
      upon motion of the defendant after the defendant has fully exhausted
      all administrative rights to appeal a failure of the Bureau of Prisons to
      bring a motion on the defendant's behalf or the lapse of 30 days from the
      receipt of such a request by the warden of the defendant's facility,
      whichever is earlier, may reduce the term of imprisonment ... if it finds
      that extraordinary and compelling reasons warrant such a reduction …
      and that such a reduction is consistent with applicable policy statements
      issued by the Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A)(i). “Because the statute speaks permissively and says that

the district court ‘may’ reduce a defendant’s sentence after certain findings and

considerations, the court’s decision is a discretionary one.” United States v. Harris,

989 F.3d 908, 911 (11th Cir. 2021). Notably, the Third Circuit Court of Appeals has

observed that the mere existence of Covid-19 cannot independently justify

compassionate release, “especially considering BOP’s statutory role, and its extensive

and professional efforts to curtail the virus’s spread.” United States v. Raia, 954 F.3d

594, 597 (3d Cir. 2020).

      Johnson has not demonstrated extraordinary and compelling reasons

warranting compassionate release. 18 U.S.C. § 3582(c)(1)(A); U.S.S.G. § 1B1.13 &

cmt. 1. According to the Centers for Disease Control (CDC), there is only mixed

evidence about whether high blood pressure increases the risk of severe infection




                                           2
Case 3:12-cr-00201-MMH-JBT Document 117 Filed 04/22/21 Page 3 of 4 PageID 478




from coronavirus, while there is stronger evidence linking obesity to serious cases of

Covid-19. 1

        However, neither of these conditions is extraordinary. According to the
        CDC, 108 million adults in the United States (nearly 45%) have high
        blood pressure or take medication for the condition.[2] Similarly, as of
        2017-2018, 42.4% of American adults are obese.[ 3 ] Assuming federal
        prisoners experience these conditions at about the same rate as the
        general population, if either one qualified as an extraordinary and
        compelling reason, roughly half the prison population would be eligible
        for compassionate release.

United States v. Hayes, No. 3:18-cr-37-MMH-JBT, 2020 WL 3611485, at *2 (M.D. Fla.

July 2, 2020). Moreover, the record reflects that Johnson’s “BP [blood pressure] is in

control” based on his current medication regimen (Doc. 116-3, Gov’t Attachment 3 at

4), considering that his most recent measurement reflected a blood pressure of 126/77,

id. at 1. As for obesity, Johnson’s body mass index of 31 reflects that he suffers from

only mild obesity. See id. at 41. Notably as well, the record shows that Johnson has

received his first shot of the Moderna Covid-19 vaccine. (Doc. 116-2, Vaccination

Record). Accordingly, the Court does not find that Johnson has established the

existence of extraordinary and compelling circumstances. 4




1       https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-care/underlyingconditions.
html.
2       https://www.cdc.gov/bloodpressure/facts.htm.
3       https://www.cdc.gov/obesity/data/adult.html
4      The Court recognizes that there is a split of authority over whether district courts are
bound by the policy statement, U.S.S.G. § 1B1.13, in the context of defendant-initiated
motions for compassionate release. See, e.g., United States v. Ruffin, 978 F.3d 1000, 1006–
08 (6th Cir. 2020). The Court’s decision does not depend on the resolution of that issue
because it would reach the same conclusion if it had discretion to identify extraordinary and
compelling reasons.


                                              3
Case 3:12-cr-00201-MMH-JBT Document 117 Filed 04/22/21 Page 4 of 4 PageID 479




        In any event, the sentencing factors under 18 U.S.C. § 3553(a) do not support

a reduction in sentence. 18 U.S.C. § 3582(c)(1)(A). Johnson is serving a 140-month

term in prison for conspiracy to possess with intent to distribute cocaine and cocaine

base, as well as possession of a firearm in furtherance of a drug trafficking crime.

Prior to the instant offense, he had been convicted of armed carjacking, burglary of a

structure or conveyance, possession of a firearm by a convicted felon, and the sale of

cocaine. (Doc. 108, Presentence Investigation Report [PSR] at ¶¶ 44, 51, 52).

Johnson’s criminal record earned him the career offender enhancement under

U.S.S.G. § 4B1.1, id. at ¶ 39, and his advisory sentencing range under the Sentencing

Guidelines was 262 to 327 months in prison, id. at ¶ 97; (Doc. 113, Statement of

Reasons). Johnson benefited from a significant downward variance when the Court

sentenced him to a term of 140 months in prison. In view of all the § 3553(a) factors,

further reducing Johnson’s sentence is not warranted at this time.

        Accordingly, Defendant Darrell Renard Johnson’s Motion for Compassionate

Release (Doc. 115) is DENIED.

        DONE AND ORDERED at Jacksonville, Florida this 22nd day of April, 2021.




Lc 19

Copies:
Counsel of record
Defendant



                                          4
